IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Daryl Locke,                                 :
                            Petitioner       :
                                             :
                     v.                      :    No. 1922 C.D. 2014
                                             :    SUBMITTED: April 17, 2015
Philadelphia Clerk of Courts,                :
                         Respondent          :


BEFORE:       HONORABLE BONNIE BRIGANCE LEADBETTER, Judge
              HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE PATRICIA A. McCULLOUGH, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE LEADBETTER                                 FILED: September 10, 2015


              Daryl Locke, an inmate at the State Correctional Institution at
Smithfield, petitions for review of the final determination of the Office of Open
Records (OOR) that dismissed with prejudice his appeal filed under the Right-to-
Know Law (Law), Act of February 14, 2008, P.L. 6, 65 P.S. §§ 67.101 - 67.3104.
OOR concluded that it lacked jurisdiction over Locke's request made to the Clerk
of the Court of Common Pleas of Philadelphia County (Clerk) for certified copies
of sentencing orders issued in his criminal cases. We affirm.1
              On September 4, 2014, Locke submitted a request for certified copies
of the sentencing orders issued in his criminal cases. Locke averred that the Clerk
failed to respond to the request within five business days and that the request was

    1
       By order dated March 31, 2015, this Court precluded the Clerk from filing a brief for
failure to comply with the prior order directing the Clerk to do so.
therefore deemed denied under Section 901 of the Law, 65 P.S. § 67.901. Locke
filed an appeal with OOR which issued a final determination on September 24,
2014, dismissing his appeal with prejudice. OOR concluded that the Clerk is a
"judicial agency" which is not subject to OOR's jurisdiction.
             Locke challenges OOR's determination that it lacked jurisdiction over
the Clerk. He argues that sentencing orders are public records subject to disclosure
under the Law.      He asserts that sentencing orders are the only documents
authorizing his confinement and that his confinement would be unlawful without
the sentencing orders. He insists that OOR should have transferred his request to
the proper appeals officer. Finally, he claims that the denial of his request violated
his liberty interests and due process rights.
             A determination of OOR's jurisdiction requires interpretation of the
statutory language of the Law; accordingly, our review of OOR's order is plenary.
Bockelman Trucking v. Pa. Prevailing Wage Appeals Bd., 30 A.3d 616, 621 (Pa.
Cmwlth. 2011).      OOR designates an appeals officer to hear disputes for all
Commonwealth agencies and local agencies. Section 503(a) of the Law, 65 P.S. §
67.503(a).   By contrast, a "judicial agency," not OOR, designates an appeals
officer to hear appeals under Chapter 11 of the Law (appeal of agency
determination). Section 503(b) of the Law, 65 P.S. § 67.503(b). A "judicial
agency" is "[a] court of the Commonwealth or any other entity or office of the
unified judicial system." Section 102 of the Law, 65 P.S. § 67.102. Clerks of
court "are personnel of the unified judicial system." League of Women Voters of
Greater Pittsburgh v. Allegheny Cnty., 819 A.2d 155, 158 n.12 (Pa. Cmwlth. 2003)
(citing Section 102 of the Judicial Code, as amended, 42 Pa. C.S. § 102). Under
the express terms of the Law, therefore, "judicial agencies, including Clerk, are not



                                           2
subject to OOR's jurisdiction." Faulk v. Phila. Clerk of Courts, 116 A.3d 1183,
1186 (Pa. Cmwlth. 2015). Hence, OOR properly dismissed Locke's appeal with
prejudice for lack of jurisdiction.
             Moreover, sentencing orders requested by Locke do not qualify as
"public records" under the Law. This Court explained:
                    The [Law] is not the sole mechanism for obtaining
             records from judicial agencies. Indeed, the [Law] offers
             limited access restricted by its terms to a defined type of
             records of judicial agencies. Thus, unlike records of
             Commonwealth or local agencies, where all records in
             their possession are presumed public, only "financial
             records" of judicial agencies are accessible through the
             [Law] ….
                    That sentencing orders do not qualify as "public
             records" under the [Law] does not diminish their public
             nature. Accordingly, although Clerk is not duty-bound to
             disclose court records under the [Law], Requester may
             seek access to court records outside the constraints [the
             Law's] statutory scheme imposes on access to records of
             a judicial agency.
Faulk, 116 A.3d at 1187-88 (footnotes and citations omitted; emphasis in original).
             Under Section 1101(a) of the Law (relating to filing an appeal), a
requester, not the agency, has the initial onus for properly directing the appeal to
the designated appeals officers. Faulk, 116 A.3d at 1186. Therefore, OOR did not
violate Locke's due process rights by not transferring his appeal to another appeals
officer. Id. Locke's claim of a liberty interest in the sentencing orders must also be
rejected. As in this case, the requester in Faulk appended the Department of
Corrections' attestation of non-existence of the sentencing order to his appeal to
argue that he was being improperly incarcerated without a copy of his sentencing
order. In rejecting the argument, this Court stated:
             [W]e explained this Court is not in a position to rule on
             the legality of incarceration when [the Department] does

                                          3
               not have a copy of the sentencing order. … Similarly, we
               do not consider the Clerk's alleged refusal to produce a
               copy of Requester's sentencing order here, and the
               alleged deprivation of liberty that causes. Additionally,
               the [Law] does not offer a vehicle for collaterally
               attacking a conviction.
Id. at 1188.
               Accordingly, OOR's final determination is affirmed.




                                        _____________________________________
                                        BONNIE BRIGANCE LEADBETTER,
                                        Judge




                                          4
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Daryl Locke,                            :
                        Petitioner      :
                                        :
                  v.                    :     No. 1922 C.D. 2014
                                        :
Philadelphia Clerk of Courts,           :
                         Respondent     :


                                     ORDER


            AND NOW, this 10th day of September, 2015, the final determination
of the Office of Open Records in the above-captioned matter is AFFIRMED.




                                      _____________________________________
                                      BONNIE BRIGANCE LEADBETTER,
                                      Judge